                     IN THE UNITED ST ATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                             Plaintiff,

               V.                                    Case No.: 18-cv-740-jdp

 $18,627.00 U.S. CURRENCY,

 $10,231.00 U.S. CURRENCY, and

 DIAMOND FLAG PENDANT WITH
 CHAIN
                   Defendants.


             ORDER OF FORFEITURE AND APPROVAL OF STIPULATION
                     FOR COMPROMISE AND SETTLEMENT


       Upon application of the United States of America, and review of the entire file in

this case, the Court hereby finds:

      1.      The stipulated settlement agreement is incorporated herein by reference

and attached to this Order of Forfeiture.

       2.     The United States shall release to the Ian S. Ortega and Catrina A. Ortega

the sum of $5,000.00 from defendant $18,627.00 in United States currency (Asset ID: 18-

DEA-641185) and the diamond flag pendant with chain less any debt owed to the

United States or debt owed to the States.

      3.      The $10,231.00 in United States currency and the remaining $13,627.00

from Asset ID: 18-DEA-641185 is condemned and forfeited to the United States of
America pursuant to 21 U.S.C. §881(a)(6) as property used in violation of 21 U.S.C.

§841(a)(l).

       4.     The government is directed to dispose of the $10,231.00 in United States

currency and the $13,627.00 in United States currency from Asset ID: 18-DEA-641185 in

accordance with federal law.
                               ic1'f
              ORDERED this _ _ day of December 2018.




                                               J ~PETERSON
                                               United States District Judge




                                           2
